 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     PUGET SOUNDKEEPER ALLIANCE,                      CASE NO. C17-5731 BHS
 8
                             Plaintiff,               ORDER GRANTING IN PART
 9          v.                                        AND DENYING IN PART
                                                      DEFENDANTS’ MOTION TO
10   PIERCE COUNTY RECYCLING,                         CONTINUE TRIAL AND STAY,
     COMPOSTING AND DISPOSAL, LLC,                    GRANTING IN PART AND
11   d/b/a LRI; and WASTE                             DENYING IN PART PLAINTIFF’S
     CONNECTIONS OF WASHINGTON,                       MOTION TO COMPEL, AND
12   INC.,                                            DENYING WITHOUT PREJUDICE
                                                      PLAINTIFF’S MOTION TO
13                           Defendants.              COMPEL

14
            This matter comes before the Court on Defendants Pierce County Recycling,
15
     Composting and Disposal, LLC, d/b/a LRI and Waste Connections of Washington, Inc.’s
16
     (“Defendants”) motion to continue trial and stay proceedings, Dkt. 21, and Plaintiff Puget
17
     Soundkeeper Alliance’s (“Soundkeeper”) motions to compel, Dkts. 23, 35. The Court
18
     has considered the pleadings filed in support of and in opposition to the motions and the
19
     remainder of the file and hereby rules as follows:
20

21

22

23
     ORDER - 1
24
 1                               I.   PROCEDURAL HISTORY

 2          On September 11, 2018, Soundkeeper filed a complaint against Defendants

 3   alleging “repeated and ongoing violations of Sections 301(a) and 402 of the [Clean Water

 4   Act (“CWA”)], 33 U.S.C. §§ 1311(a) and 1342, and the terms and conditions of National

 5   Pollutant Discharge Elimination System (“NPDES”) permits authorizing discharges of

 6   pollutants from Defendants’ Graham, Washington, landfill facility to navigable waters.”

 7   Dkt. 1, ¶ 1. Soundkeeper asserts three causes of action as follows: (1) Industrial

 8   Stormwater General Permit Violations; (2) Construction Stormwater General Permit

 9   Violations; and (3) Unpermitted Discharge. Id., ¶¶ 39–47.

10          On November 8, 2018, Defendants filed a motion to continue trial and stay

11   proceedings, Dkt. 21, and Soundkeeper filed a motion to compel, Dkt. 23. On November

12   19, 2018, the parties responded. Dkts. 26, 30. On November 23, 2018, the parties

13   replied. Dkts. 32, 34. On December 13, 2018, Soundkeeper filed a second motion to

14   compel. Dkt. 35. On December 24, 2018, Defendants responded. Dkt. 37. On

15   December 28, 2018, Soundkeeper replied. Dkt. 39.

16                              II. FACTUAL BACKGROUND

17          The Court will only provide a summary of the facts and allegations relevant to the

18   pending motions. Regarding the motion to stay, it is undisputed that Defendants, at least

19   LRI, has been subjected to multiple conflicting permits from various monitoring

20   agencies. Dkt. 21 at 3–5, ¶¶ 1–7. On July 10, 2017, Soundkeeper provided Defendants

21   with a notice of intent to sue letter alleging numerous violations of the CWA. Dkt. 1 at

22   16–33. Soundkeeper alleges Defendants illegally discharge pollutants into

23
     ORDER - 2
24
 1           Muck Creek (also known as South Creek), an unnamed pond and tributary
             to Muck (South) Creek located between the northeast corner of the facility
 2           landfill and Muck (South) Creek, unnamed wetlands adjacent to and
             surrounding the facility, and unnamed wetlands that are adjacent to Muck
 3           (South) Creek, including mitigation wetlands constructed by LRI.

 4   Id. at 17.

 5           At some point prior to June 2018, Defendants contacted the Washington

 6   Department of Ecology (“Ecology”) seeking resolution of some uncertainty regarding

 7   two of its NPDES permits. On October 28, 2018, Ecology sent LRI a letter stating that

 8   these parties have engaged in “productive discussions . . . regarding regulatory issues at

 9   [LRI’s] landfill.” Dkt. 22-1, at 2. The letter also provides as follows:

10           Ecology is committed to working with LRI towards an Agreed Order to
             address stormwater management and compliance with its [NPDES
11           permits]. That Order will likely require changes to the permits’ monitoring
             sites to reflect the regulatory status of the wetland and the nature of the
12           ongoing clearing and cell opening construction activities. The current
             monitoring site (NEB-2) will need to be relocated. We also expect LRI will
13           be required to prepare engineering designs and reports for Ecology’s review
             and approval that will specify how the stormwater treatment system will
14           meet permit benchmarks and discharge limits. The designs should also
             include revised best management practices and possibly new infrastructure
15           to ensure potential leachage seeps are kept separate from stormwater
             discharges.
16
     Id. at 3.
17
             Regarding the motions to compel, Soundkeeper seeks entry upon Defendants’ land
18
     to collect certain samples and seeks production of documents.
19

20

21

22

23
     ORDER - 3
24
 1                                       III. DISCUSSION

 2   A.      Motion to Stay

 3           “A district court has discretionary power to stay proceedings in its own court

 4   under Landis v. North American Co., 299 U.S. 248, 254, 57 S.Ct. 163, 81 L.Ed. 153

 5   (1936).” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005). “A district court

 6   may stay proceedings pending resolution of independent proceedings which bear upon

 7   the case, whether those proceedings are judicial, administrative, or arbitral in character.”

 8   Pub. Employees for Envtl. Responsibility v. U.S. Dep’t of Navy, C08-5552BHS, 2009 WL

 9   2163215, at *9 (W.D. Wash. July 17, 2009) (citing Mediterranean Enterprises, Inc. v.

10   Ssangyong Corp., 708 F.2d 1458, 1465 (9th Cir. 1983)).

11           In this case, the Court finds that a stay is warranted pending resolution of the

12   Agreed Order with Ecology. Defendants’ continuing effort to work with Ecology bears

13   upon the alleged violations of the NPDES permits in Soundkeeper’s complaint.

14   Moreover, a stay would conserve the parties’ and the Court’s resources by ensuring that

15   the Court does not rule on discovery or dispositive issues that may become moot.

16   Therefore, the Court grants Defendants’ motion to stay as to the majority of activities in

17   this matter. As set forth below, the Court will permit ongoing sampling on Defendants’

18   land.

19   B.      Motions to Compel Entry

20           Soundkeeper moves to compel entry upon Defendants’ land to secure water and

21   soil samples and requests sanctions for Defendants’ prior objections during a scheduled

22   site visit. Dkt. 23. Defendants oppose the motion on three grounds as follows: (1)

23
     ORDER - 4
24
 1   Soundkeeper’s discharge monitoring should be limited to permit parameters; (2) soil

 2   samples are irrelevant to Soundkeeper’s claims; and (3) even if samples are warranted,

 3   sanctions are not warranted. Dkt. 26. First, the Court agrees with Soundkeeper that the

 4   requested samples at locations other than those authorized by the NPDES permits may be

 5   relevant to Soundkeeper’s claim for unpermitted discharges. Thus, the Court rejects

 6   Defendants’ arguments to limit discovery in this matter to the contours of the NPDES

 7   permit.

 8          Second, Defendants have failed to show that Soundkeeper’s requested samples are

 9   irrelevant. Defendants contend that the area is question was specifically constructed to

10   receive specific discharges. Dkt. 26 at 6–7. If this is true, which appears to be a matter

11   for a dispositive motion, then it appears that the samples would be irrelevant. At this

12   time, however, Defendants have failed to show that the requested samples are wholly

13   irrelevant to every claim in the complaint. Thus, Soundkeeper should be allowed to enter

14   the premises and collect samples.

15          Finally, the Court agrees with Defendants that sanctions are unwarranted. The

16   Court finds that Defendants’ objections were substantially justified given the permitting

17   morass of the situation and the potentially irrelevant nature of Soundkeeper’s requested

18   samples.

19          In sum, the parties shall meet and confer to determine a reasonable schedule for

20   entry and sampling. This is the sole activity that will not be stayed.

21

22

23
     ORDER - 5
24
 1   C.     Motion to Compel Documents

 2          Soundkeeper moves to compel Defendants to produce certain documents. Dkt. 35.

 3   Unlike the previous motion that pertains to evidence that is time sensitive, the production

 4   of documents may adequately occur when and if the stay is lifted. Therefore, the Court

 5   denies Soundkeeper’s motion without prejudice.

 6                                         IV. ORDER

 7          Therefore, it is hereby ORDERED that Defendants’ motion to continue trial and

 8   stay proceedings, Dkt. 21, is GRANTED in part and DENIED in part as to entry upon

 9   Defendants’ land to collect samples during the stay. The Clerk shall administratively

10   close this case. The parties are directed to file a status report no later than May 31, 2019.

11          Soundkeeper’s motion to compel, Dkt. 23, is GRANTED in part and DENIED

12   in part. Soundkeeper may enter Defendants’ land to collect the requested samples.

13   Sanctions, however, are not warranted.

14          Soundkeeper’s motion to compel, Dkt. 35, is DENIED without prejudice and

15   may be renoted if necessary once the stay is lifted.

16          Dated this 31st day of January, 2019.

17

18

19
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

20

21

22

23
     ORDER - 6
24
